Citation Nr: 1023017	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-34 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
Attorney


WITNESS AT HEARING ON APPEAL

Mr. C.M.D.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to 
September 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied an 
application to reopen a service connection claim for a 
psychiatric disorder.  Thereafter, the RO reopened the claim 
and denied it on the merits in March 2006.  

In July 2006, a friend of the Veteran (Mr. C.M.D.) testified 
at a personal hearing over which a Decision Review Officer 
presided at the RO.

In January 2009, the Board also determined that new and 
material evidence had been received to reopen the claim of 
service connection for a psychiatric disorder, but remanded 
the case for further development on the merits.  


FINDING OF FACT

A psychiatric disability, currently diagnosed as major 
depressive disorder, is attributable to service.


CONCLUSION OF LAW

A psychiatric disability, currently diagnosed as major 
depressive disorder, was incurred in service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
a veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records does not reveal any 
complaints, findings, treatment, or diagnosis of a 
psychiatric disability.  On his January 1955 preinduction 
physician examination and on his October 1955 entrance 
examination, the Veteran was psychiatrically normal.  Also, 
on his August 1957 separation examination, the psychiatric 
evaluation was normal.  He was separated from service in 
September 1957.

Post-service, in May 1962, the Veteran was admitted to the 
State of Illinois Department of Public Welfare Chicago 
Hospital.  The admitting diagnosis was psychoneurotic 
disorder, anxiety reaction.  The Veteran reported that 
something was "wrong with his head" since he was in the 
Army, that he suffered from severe headaches, would lose 
control of himself, suffered from palpitations, and had a 
"nervous stomach" with severe cramps and insomnia. It was 
noted that there had been no prior hospitalizations.  He was 
treated with therapy.  On discharge, he was not displaying 
any overt psychotic symptoms.  

In January 1972, Andres Lopez Cumpiano, M.D., indicated that 
the Veteran was borderline schizophrenic.

In May 1977, the Veteran was treated at a psychiatric clinic 
at the Grant Hospital of Chicago.  It was determined that he 
was in a state of early psychotic decompensation.  He 
continued to receive treatment over the next year.  

In June 1984, Elie K. Mangoubi, M.D., indicated that the 
Veteran had been a patient since 1978 and was suffering from 
a schizoaffective disorder.  

In June 1986, Dr. Alberto L. Folch stated that he had treated 
the Veteran after service, in October, November, and December 
1957 for a nervous condition.  He prescribed the Veteran with 
a tranquilizer and told him to see a psychiatrist.  He 
recalled treating the Veteran since it was his first year as 
a practicing physician and the Veteran was the first veteran 
that he had seen.  

In September 1988, Antonio Ramos, M.D., stated that the 
Veteran had been his patient from 1959 to 1962 for a 
psychoneurotic disorder manipulated mainly with severe 
occipital headaches and changes in behavior.  He indicated 
that he had not seen the Veteran since 1962.  

In August 1990 and January 1993, Dr. Folch indicated that 
when he treated the Veteran in 1957, his symptoms were 
consistent with a "psycho-affective" disorder.

In October 1994, Dr. Mangoubi indicated that the Veteran had 
been under his care for treatment of schizoaffective 
disorder.  

Treatment notes of Dr. Juan A. Guillén, indicate that the 
Veteran had been suffering from major depression since 
service discharge.  Clinical notes from 1999 forward were 
submitted.  

In September 1999, Dr. Folch reiterated that he had seen the 
Veteran in the months of October, November, and December 
1957, immediately following his discharge from the military.  
He recalled the Veteran since he was the first veteran that 
he had treated during his first year of practicing medicine.  
The Veteran was suffering from a nervous condition, 
compatible with psycho affective disorder.  He described the 
symptoms.  He prescribed medication and advised the Veteran 
to see a VA psychiatrist.  Thereafter, he saw the Veteran on 
and off from June to December 1958.  The Veteran was not 
improving with his medication and this physician contemplated 
prescribing a different medication.  

In June 2001, a fellow servicemember, Mr. C.M.D., stated that 
he served with the Veteran in the same company and witnessed 
the Veteran going on sick call many times and receiving 
"shots."

In July 2004, Dr. Guillén submitted a psychiatric evaluation.  
In the "History of Actual Complaints" section of the 
report, he recorded the Veteran's statement that due to the 
pressures and abuse that he had been submitted to during 
service, he had developed his mental condition.  The Veteran 
reported that he suffered a nervous crisis during service and 
that he was treated in the Army, but did not remember the 
names of those who treated him.  The physician did not state 
that he had reviewed the service treatment records.  Mental 
status examination yielded a diagnosis of recurrent major 
depression.  

In July 2007, Justo P. Rodriguez Valle, M.D., recorded the 
Veteran's report of various treatments, including psychiatric 
treatment by Dr. Guillén for major depression as well as 
"bipolar depression."  No independent diagnosis was made by 
this physician.  

In January 2009, the Board remanded this case.  The Board 
requested that the Veteran be afforded an appropriate 
examination to determine all current psychiatric disorders 
and the etiology of each.  The examiner was requested to 
answer the following inquiries:

(a) Identify all current psychiatric disabilities.  
Please note that the Veteran has been diagnosed with 
different psychiatric disabilities at various times 
since service.  See, e.g., Dr. Guillén's July 2004 
Psychiatric Evaluation Report (recurrent major 
depression); Dr. Alberto Folch's September 1999 Report 
(in 1957, the veteran was suffering from a nervous 
condition compatible with psycho-affective disorder); 
Dr. Mangoubi's Reports of October 1994 and June 1984 
(schizo- affective disorder); Dr. Ramos's September 1988 
Report (psycho-neurotic disorder); Dr. Andres Lopez 
Cumpiano's January 1972 Opinion (borderline 
schizophrenia); Department of Public Welfare's May 1962 
Report (psychoneurotic disorder, anxiety reaction).  If 
the examiner's list of current diagnoses do not include 
those determined by other physicians, the examiner 
should explain why his or her diagnosis if different.

(b) For each diagnosis, the examiner should provide an 
opinion, with complete rationale, as to whether it is at 
least as likely as not (that is, a probability of 50 
percent or greater) that the veteran's current diagnosis 
had its onset during his military service or is related 
to his military service.

Thereafter, the Veteran received VA outpatient treatment.  It 
was noted that he had a depressive disorder, not otherwise 
specified (NOS).  In May 2009, he was afforded the requested 
VA psychiatric examination.  The claims file was reviewed.  A 
mental status examination was performed.  The resulting 
diagnosis was major depressive disorder, recurrent.  

The examiner indicated that there was no evidence of 
psychiatric treatment during service.  The examiner provided 
an opinion that the current diagnosis was not related to 
service and developed after service.  The examiner did not 
feel that the Veteran's reported stressor of not being 
treated fairly treated during service and not understanding 
the English language to "bear direct relationship with 
military stressors and there is no evidence of psychiatric 
complaints or treatment during active military service."  In 
terms of prior diagnoses, psycho affective disorder, 
schizoaffective disorder, borderline schizophrenia, 
psychoneurotic disorder with anxiety reaction, and major 
depression, it appears that the examiner indicated that it 
was her opinion that the current diagnosis (major depression) 
included the prior diagnoses, but she was somewhat equivocal 
in her assessment thereof.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Veteran is also competent to 
report what comes to him through his sense; symptomatology 
which is observable and identifiable by lay people 
represented competent evidence, such as varicose veins which 
"may be diagnosed by their unique and readily identifiable 
features."  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Likewise, lay persons may state what is observable.  See also 
Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the 
Federal Circuit stated that under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

The Veteran is competent to report that he had psychiatric 
symptoms as such types of symptoms come through the senses.  
Similarly, Mr. C.M.D. may attest to what he observed.  
However, whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Further, the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This includes weighing the absence of 
contemporary medical evidence against lay statements.  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  

The Federal Circuit further stated in Davidson, that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

In this case, the Board finds that the Veteran is generally 
credible in his report that he had psychiatric symptoms since 
service.  Mr. C.M.D.'s statements generally support that 
statement.  Further and significantly, Dr. Folch's 
assessments support that assertion.  Dr. Folch has 
consistently reported that he treated the Veteran in the 
months immediately after service for a nervous disorder, and 
during the approximate one year period thereafter.  The 
physician has repeatedly explained why he remembered the 
Veteran and recalled his treatment.  There is no reason to 
conclude that the physician's statements in that regard are 
not credible.  Thus, this physician provided a credible 
report of a psychiatric diagnosis which is contemporaneous to 
the Veteran's discharge from service as the physician was 
able to date the treatment back to within a month of service.  
Thus, this evidence is particularly probative given its 
contemporaneous nature.  See generally Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).  

Further, when the Veteran was hospitalized in May 1962, he 
reported that something was "wrong with his head" since he 
was in the Army and described his psychiatric symptoms.  The 
diagnosis at that time was psychoneurotic disorder, anxiety 
reaction.  The Board finds that the Veteran's statements at 
his hospital admission are credible as they were made when he 
was clearly seeking psychiatric treatment and was not in 
pursuit of any VA claim at that time or otherwise in pursuit 
of anything of personal interest.  He did not file a claim 
for benefits for approximately a decade after that time.  
Rather, it appears that he was attempting to report his 
accurate medical history to obtain appropriate treatment.  
Moreover, this medical history coincides with Dr. Folch's 
later statements.  Likewise, Dr. Ramos stated that the 
Veteran had been his patient from 1959 to 1962 for a 
psychoneurotic disorder which included severe occipital 
headaches and changes in behavior.  The headaches were also 
noted in the aforementioned hospital report and are 
consistent in that regard.  This physician treated the 
Veteran within 2 years of service.  

The subsequent medical evidence, dated through the present 
time, establishes a history of continuous psychiatric 
problems, with various diagnoses.  Although the VA physician 
recently concluded that the current diagnosis of major 
depression is not related to service, she stated that the 
Veteran's reported "stressor" did not coincide with 
service, but did not address the fact that a psychiatric 
diagnosis was made by Dr. Folch dated within one month of 
service and there had been continuous psychiatric symptoms 
essentially since service to the present time.  For example, 
Dr. Folch indicated that symptoms were present from the time 
period immediately from discharge and his treatment extended 
to 1958.  In 1959, Dr. Ramos treated the Veteran to 1962.  In 
1962, the Veteran was hospitalized for psychiatric treatment.  
Thereafter, there is a gap in treatment to the early 1970's, 
but then he was again treated for psychiatric impairment, 
diagnosed as borderline schizophrenia, and symptoms 
consistent with that diagnosis during the 1970's.  
Dr. Mangoubi then treated the Veteran beginning in 1978 for  
schizoaffective disorder in the 1980's and 1990's.  Other 
physicians also treated the Veteran in the 1990's forward for 
depression/major depressive disorder.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating a veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion is derived.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

In sum, all of the medical evidence and opinions are 
competent as they were provided by medical professionals.  
However, the Board finds the VA opinion to be less probative 
than the other medical evidence of record which establishes 
that a psychiatric disorder began during service, was present 
within one month of separation, and has been continuous since 
that time.  The VA opinion is less probative because it did 
not address Dr. Folch's impression that there was a 
psychiatric disorder present within such very close proximity 
to separation as well as the recorded history at the time of 
the 1962 psychiatric hospital admission that the symptoms 
originated during service.  Thus, the basis for the VA 
examiner's opinion is incomplete.  Rather, the private 
evidence establishes a more complete and comprehensive 
psychiatric picture dated contemporaneous to service through 
the present time.  

Accordingly, as the more probative evidence supports the 
claim, service connection is warranted for a psychiatric 
disability, currently diagnosed as major depressive disorder.  


ORDER

Service connection for a psychiatric disability diagnosed as 
major depressive disorder is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


